Citation Nr: 1646786	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-09 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2013 statement, the Veteran requested to appear before a decision review officer (DRO) hearing at the local RO before the adjudication of his appeal.  A DRO hearing has not been held, and a review of the record does not reflect that the Veteran withdrew his hearing request.  Accordingly, a remand is necessary to afford the Veteran a DRO hearing at the local RO. 

Additionally, the Veteran's representative has asserted that his service-connected chronic lumbar strain has worsened since his last VA examination, conducted in March 2011.  See October 2016 Informal Hearing Presentation.  As the Veteran contends that his symptoms have increased in pain and intensity and given the age of the examination, it likely does not accurately portray the current state of the Veteran's disability picture, and a new examination is necessary.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); see also 38 C.F.R. § 3.326 (a) (2015). 

Furthermore, in a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  Here, while the March 2011 examiner conducted range of motion testing on active motion, she did not conduct fully compliant Correia testing.  A remand is, therefore, required in order to obtain an adequate examination under the current law.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records and associate them with the claims folder.  

2.  Schedule the Veteran for a DRO hearing at the RO in accordance with applicable laws and regulations.  A copy of the notification sent to the Veteran and his representative of the scheduled hearing and the hearing transcript should be associated with the claims file.

3.  The Veteran should be afforded a VA spine examination by an examiner with sufficient expertise to determine the current severity of his service-connected lumbar spine disability.  All pertinent evidence should be made available to and reviewed by the examiner. 

The examiner must make all findings relative to rating the Veteran's lumbar spine disability.  This includes joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To the extent possible, the examiner should discuss whether the extent of the disability as shown by this type of testing can be retroactively applied when comparing the findings with the March 2011 VA examination report.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's lumbar spine disability on his occupational functioning and daily activities.  The AOJ should ensure that the examiner provides all information required for rating purposes.

4.  After completing the above action, the claim must be readjudicated.   If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




